UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: None VANGUARD ENERGY CORPORATION (Exact name of registrant as specified in its charter) COLORADO 27-2888719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Blvd Place, Suite 1600 1700 Post Oak Blvd. Houston, Texas 77056 (Address of principal executive offices, including Zip Code) (713) 627-2500 (Issuer’s telephone number, including area code) 1330 Post Oak Blvd., Suite 1600 Houston, Texas 77056 (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 12, 711,440 shares of common stock as of June 30, 2014. FORWARD LOOKING STATEMENTS The information contained in this Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, including among other things, statements regarding our capital needs, business strategy and expectations. Any statement which does not contain a historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in ourForm 10-K report for the year ended September 30, 2013, filed with the U.S. Securities Exchange Commission (“SEC”)and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference between our actual results and those reflected in these statements. 2 VANGUARD ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS June 30, September 30, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable Other assets - Total current assets Property and equipment Oil and gas, on the basis of full cost accounting Proved properties - Unproved properties and properties under development, not being amortized - Furniture and equipment - Less: accumulated depreciation, depletion and amortization - ) Total property and equipment - Debt issuance costs Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued interest Other liabilities - Current notes payable, net of discount of $94,677 and $0 - Total current liabilities Notes payable, net of discount of $0 and $542,961 - Participation liability - Asset retirement obligations - Total liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock, $0.00001 par value; 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.00001 par value; 50,000,000 shares authorized, 12,711,440 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VANGUARD ENERGY CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended June 30 Nine Months Ended June 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Oil and gas sales $ Costs and expenses Lease operating expense Production taxes Depreciation, depletion and amortization - Impairment of O&G properties ) - - Asset retirement obligation accretion - General and administrative Total costs and expenses Income (loss) from operations ) ) Other income (expense) Other income - - Interest income - Gain on settlement of participation liability - - Loss on early extinguishment of debt ) - ) Interest expense ) Change in fair value of warrants and conversion feature liabilities Furniture and equipment write-down - - ) - Total other income (expense) Income (loss) before income taxes ) ) ) Provision for income taxes - Net Income (loss) $ ) $ ) $ ) $ Earnings (Loss) per share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average shares outstanding; Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 VANGUARD ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Month ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income/(loss) to net cash from operating activities: Depreciation, depletion and amortization Impairment of O&G properties - Amortization of debt issuance costs Gain on settlement of participation liability ) - Loss on early debt extinguishment - Asset retirement obligation accretion Amortization of debt discount Accretion of participation liability ) Furniture and equipment write-down - Change in fair value of warrant and conversion feature liabilities - ) Change in operating assets and liabilities: Accounts receivable Other assets ) Accounts payable ) ) Other liabilities ) Net cash from operating activities ) Cash flows from investing activities Purchase of furniture and equipment - ) Capital expenditures on oil and gas properties ) ) Proceeds from sale of O&G properties - Net cash from investing activities ) Cash flows from financing activities Repayment of notes payable ) ) Settlement of participation liability ) - Net cash from financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION These consolidated financial statements of Vanguard Energy Corporation (Vanguard or the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP). In the opinion of management, these financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results for the interim periods. Certain information, accounting policies and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations. These financial statements should be read along with Vanguard’s audited financial statements as of September 30, 2013. On March 31, 2014 the Company failed to make the scheduled interest payments on its 2012 Convertible Notes. As a result, the note holders were entitled to declare the notes in default, in which case the principal amount of the notes, plus all accrued and unpaid interest would be immediately due and payable.For this reason, the 2012 Convertible Notes are classified as current obligations within the consolidated balance sheet at June 30, 2014. The sale of the Company’s oil and gas properties, as explained in Note 4, raise substantial doubt as to the ability of the Company to continue as a going concern.The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES As of June 30, 2014, Vanguard’s significant accounting policies were consistent with those discussed in the audited financial statements as of September 30, 2013. Earnings Per Share – Basic earnings per share have been calculated based upon the weighted-average number of common shares outstanding.Diluted earnings per share have been calculated based upon the weighted-average number of common and potential common shares. The calculation of diluted weighted-average shares outstanding for the three-month periods ended June 30, 2014 and 2013 excludes 19,261,860 and 16,760,960 shares, respectively, issuable pursuant to outstanding warrants, stock options and debt conversion features because their effect is anti-dilutive. Recently Issued Accounting Pronouncements – Various accounting standards updates have been recently issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries.No new accounting pronouncements have been issued that are likely to have a material impact to the Company's consolidated financial statements. In prior periods the Company recognized a participation liability related to a net profits interest granted to persons who purchased the Company’s 2010 Convertible Promissory Notes.The net profits interest was held by Vanguard Net Profits, LLC and covered some of the Company’s oil 6 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 – NET PROFITS INTEREST PARTICIPATION LIABILITY and gas properties.On June 17, 2014 the Company settled the net profits interests for $230,619.The Company recognized a gain on settlement of the participation liability of $171,772 during the quarter ended June 30, 2014 as a result. The Company incurred expense associated with the net profits interest during the nine-month period ended June 30, 2014 of $63,160. This amount is reported as interest expense in the statement of operations. The Company also made a final payment of $84,577 under this arrangement during the nine month period ending June 30, 2014. NOTE 4 – SALE OF OIL AND GAS PROPERTIES/PAYMENT OF CONVERTIBLE NOTES During 2012, the Company sold $8,254,500 of Convertible Promissory Notes.On March 31, 2014 the Company failed to make the scheduled interest payments on the notes.As a result, the note holders were entitled to declare the notes in default, in which case the principal amount of the notes, plus all accrued and unpaid interest would be immediately due and payable. The Company’s inability to make the interest payment to the note holders was the result of the expenditure of considerable capital to work over some of the Company’s wells.The costs of that work far exceeded the Company’s expectations and yet the work was required in order to get the wells back into production.This depleted the Company’s cash position far below its expectations.Further, although the initial work on those wells was successful in boosting production momentarily, further complications resulted in lower production than anticipated, which was not adequate to replenish the cash expended and enable the Company to make required interest payments. With a view to paying its note holders, the Company, on June 17, 2014, sold its oil and gas properties to Vast Exploration, Inc. for $5,500,000, after obtaining approvals from the holders of a majority of the Company’s outstanding shares of common stock and approvals of a majority of note holders. An impairment charge of $880,213 was recognized during the quarter ended March 31, 2014 for the amount by which the carrying value of the Company’s oil and gas properties exceeded the estimated net proceeds from the planned sale. The Company adjusted the impairment charge by $(18,634) during the quarter ended June 30, 2014 based on final closing of the transaction. The Company used the proceeds from the sale to: Pay holders of the convertible notes $ Purchase the net profits interest held by Vanguard Net Profits, LLC Pay legal and closing costs $ 7 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) A loss on early extinguishment of debt totaling $380,539 was recognized during the quarter ended June 30, 2014 for the write-off of a portion of the debt issuance costs and debt issuance discount associated with the debt repayment. After the payment of the $5,259,706, approximately $2,900,000 remains to be paid to the convertible note holders.As of June 30, 2014, the unamortized discount on the 2012 Convertible Promissory Notes totaled $94,677. Interest expense for the amortization of debt issuance cost and discount on the notes for the nine-month period ended June 30, 2014 was $393,078. The effective interest rate of the 2012 Convertible Promissory Notes was 15.76% as of June 30, 2014.Accrued interest at June 30, 2014 was $590,597 and at September 30, 2013 was $309,544. In consideration foraccepting less than the full amount due on their notes, and releasing their lien on the Company’s oil and gas properties, holders of notes in the approximate principal amount of $2,900,117 as a group, have agreed to receive shares in the Company’s stock in payment of the remaining balances on their notes, plus accrued interest.The shares to be issued to the note holders, when issued, will represent approximately 90% of the Company’s issued and outstanding shares. NOTE 5 – INCOME TAXES The Company estimates its annual effective income tax rate in recording its quarterly provision for income taxes in the various jurisdictions in which the Company operates. Statutory tax rate changes and other significant or unusual items are recognized as discrete items in the quarter in which they occur. The Company recorded no income tax expense for the six month period ended June 30, 2014 because the Company estimates it will record no income tax expense for the year ended September 30, 2014.The Company has a valuation allowance that fully offsets net deferred tax assets. NOTE 6 – COMMITMENTS AND CONTINGENCIES The Company’s material future contractual obligations as of June 30, 2014 were as follows: Total Thereafter Convertible notes (1) $
